Citation Nr: 9918579	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  98-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for gastric 
diverticulum with irritable duodenal bulb, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from January 1955 to January 
1959, and from January 1961 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that denied an 
increased evaluation for service connected gastric 
diverticulum with irritable duodenal bulb, evaluated as 10 
percent disabling under diagnostic code 7399-7307.  The 
veteran submitted a notice of disagreement in September 1997, 
and the RO issued a statement of the case in October 1997.  
The veteran submitted a substantive appeal in January 1998.


REMAND

A review of the record reveals that the veteran has symptoms 
of a hiatal hernia, which he claims to be a worsened of his 
service-connected stomach condition.  In February 1995, the 
veteran's representative asserted that the veteran has raised 
the issue of entitlement to service connection for a hiatal 
hernia.  The Board notes that under 38 C.F.R. § 4.114, 
ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  The RO has not adjudicated this issue of 
entitlement to service connection for a hiatal hernia, which 
is inextricably intertwined to the issue being considered in 
this appeal, and both matters should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, a VA report of the May 1997 examination included 
a recommendation that the veteran undergo further evaluation 
of his gastrointestinal tract.  Such evaluation has not been 
performed and the Board finds that another VA examination is 
required.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his digestive condition from May 1997 to 
the present.  Where appropriate, consent 
forms for the release to the VA of any 
private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should obtain copies of all 
identified treatment records of the 
veteran which are not currently in the 
file, including both private and VA 
records and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file.  If 
the records are not received the RO 
should inform the appellant and tell him 
that he can procure them.

2.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
determine the current extent of his 
service connected gastric diverticulum 
with irritable duodenal bulb.  Such tests 
as the examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The following should be 
accomplished as part of the examination:

a.  The examiner should list each 
digestive disorder currently found, and 
delineate the symptoms attributable to 
each.  The examiner should state what is 
the predominate service connected 
digestive disability. 

b.  The RO should provide the examiner 
with the criteria set forth in Diagnostic 
Code 7307 and any other applicable 
Diagnostic Code and request that the 
examiner set forth all pertinent findings 
separately on examination in relationship 
to each applicable Diagnostic Code 
criteria.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  After the above development, the RO 
should adjudicate the claim for service 
connection for a hiatal hernia.  In the 
event of an unfavorable decision with 
regard to this issue the veteran must be 
informed of the decision and of the need 
to file a notice of disagreement if he 
takes issue with the decision.  If a 
notice of disagreement is submitted, the 
issue should then be discussed in a 
statement of the case, and an opportunity 
should be given to file a substantive 
appeal.

5. When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  The RO must consider § 4.114 
with respect to the claim for an 
increased rating for the service 
connected gastric diverticulum.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond. 

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).
  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


